Citation Nr: 1128051	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-25 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to April 6, 1999 for grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 22, 2003 for a 100 percent disability rating for service-connected PTSD and bipolar disorder.  

3.  Entitlement to an effective date earlier than April 6, 1999 for a 70 percent rating for service-connected PTSD and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to August 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2003 the RO assigned an effective date of April 6, 1999 for a 70 percent rating for the Veteran's service-connected acquired psychiatric disorder.  In March 2004, the RO increased rating from 70 percent to 100 percent, with an effective date of May 22, 2003.  In February 2006, the RO denied a claim for an effective date prior to April 6, 1999 for service connection for PTSD.  

In July 2009, the Board issued a decision denying the Veteran's appeal as to the issues of entitlement to an effective date prior to April 6, 1999 for service connection for PTSD and entitlement to an effective date earlier than May 22, 2003 for assignment of a 100 percent disability rating for the Veteran's service-connected acquired psychiatric disorder.  In so doing, the Board found as fact that a May 2003 RO decision that assigned a disability rating of 70 percent for the Veteran's service-connected acquired psychiatric disorder was unappealed and final.  

The Veteran appealed that July 2009 Board decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In a December 2010 decision, the Veterans Court vacated the July 2009 Board decision and remanded the matter to the Board for further proceedings consistent with the Veterans Court's decision.  

The basis for the Veterans Court's remand was that the Board did not adequately address whether a May 22, 2003 letter could be construed as a Notice of Disagreement (NOD) with the RO's May 14, 2003 rating decision.  





FINDINGS OF FACT

1.  The first claim for VA benefits for disability due to psychiatric disease was received by VA on April 6, 1999.

2.  In August 2000, the RO granted service connection for an acquired psychiatric disorder (characterized as mixed anxiety and depression), evaluated as 50 percent disabling; the RO assigned an effective date for service connection (and the 50 percent evaluation) of April 6, 1999.  

4.  In unappealed and final decisions, dated in November 1999 and December 2000, the RO denied claims for service connection for PTSD.  

4.  In an unappealed decision, dated May 2, 2003, the Board granted the Veteran's appeal with regard to an increased rating for his service-connected acquired psychiatric disorder, to the extent that it assigned a 70 percent evaluation.  

5.  In an RO decision dated May 14, 2003, the RO effectuated the Board's May 2003 decision, and assigned an effective date of April 6, 1999 for a 70 percent evaluation for the Veteran's service-connected acquired psychiatric disorder; the Veteran appealed the assignment of that effective date.  

6.  Following the May 2, 2003 Board decision, VA did not receive a claim for an increased rating for disability due to psychiatric disease prior to May 22, 2003.  


CONCLUSION OF LAW

1.  The criteria for an effective date prior to April 6, 1999, for any compensable evaluation for disability due to psychiatric disease have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R . §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2010).  

2.  The criteria for an effective date prior to May 22, 2003, for a 100 percent evaluation for the Veteran's service-connected acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2010).  

3.  The criteria for an effective date prior to April 6, 1999 for grant of service connection for any psychiatric disorder have not been met.  U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective dates

VA first received a claim of entitlement to service connection for disability due to psychiatric disease on April 6, 1999.  Included with that claim were statements indicating diagnoses of PTSD and Major Depressive Disorder (MDD).  

In a rating decision dated November 9, 1999 and mailed to the Veteran and his representative on November 29, 1999, the RO denied service connection for PTSD, and denied service connection for an anxiety disorder with depression.  Included in that mailing was notice of the Veteran's appellate rights.  

In general, once the RO denies a claim the claimant has one year from the date of the mailing of the letter notifying him or her of the decision to initiate an appeal to the Board by filing a Notice of Disagreement (NOD).  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 20.302 (2010).  An NOD is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction (AOJ, which is the RO in this case) and a desire to contest the result.  38 C.F.R. § 20.201 (2010).  No special wording is required, but the NOD must be in terms which can be reasonably construed as disagreement with the determination and a desire for appellate review.  Id.  

In December 1999, the RO received a letter from the Veteran in which he requested a "rebuttal VA hearing for the purpose of reopening his claim in disability for hearing loss, respiratory ailments, skin disorders, and PTSD."  

This letter the RO interpreted as an NOD.

Once an NOD is received by the AOJ, if the disagreement is not resolved the AOJ must provide the appellant with a Statement of the Case (SOC).  38 U.S.C.A. § 7105(d).  In January 2000 the RO mailed an SOC to the Veteran and his representative addressing the issues of service connection for PTSD and for an anxiety disorder with depression.  He perfected his appeal in February 2000 by filing a substantive appeal.  Id.  

In August 2000, the RO issued a decision granting service connection for mixed anxiety and depression and explaining that it considered this to be a full grant of the benefit sought on appeal as it pertains to the issue of service connection for an acquired psychiatric disorder.  The RO assigned a 50 percent disability rating, effective April 6, 1999, the date of the Veteran's claim.  The RO provided the Veteran and his representative with notice of this decision and of his appellate rights, on August 7, 2000.  

On August 14, 2000 the RO received a letter from the Veteran that he titled "Request to reopen my disability claim, August 7, 2000."  He stated "I am in total disagreement with the VA determining that I don't have PTSD."  He stated that his purpose in writing the letter was for him to have an appeal hearing with the local VA office.  He argued that he wanted back pay for income lost due to what he termed his "service connected PTSD."  In the rest of that letter he argued that he lost jobs due to PTSD and that VA should reimburse him for the salaries that he would have earned but for the PTSD.  He did not express disagreement with the disability rating assigned for his service connected psychiatric disorder.  

In October 2000, the Veteran testified at the RO before a VA hearing officer.  During that testimony he stated that he thought the rating for his psychiatric disorder should be higher than 50 percent.  October 2000 hearing transcript at 17.  This written transcript initiated an appeal to the Board of the 50 percent rating assigned for his psychiatric disability on appeal.  

In December 2000 the RO issued a rating decision in which it again denied service connection for PTSD and denied a disability rating higher than 50 percent for mixed anxiety and depression.  That same date, the RO issued an SOC addressing the issue of a disability rating higher than 50 percent for mixed anxiety and depression.  In January 2001, the RO received a written statement from the Veteran in which he stated that he wanted to waive the 60 day period and have his appeal forwarded to the Board.  

In a June 2002 rating decision, the RO denied a rating higher than 50 percent for mixed anxiety and depression and mailed notice of this decision to the Veteran on June 13, 2002.  

On June 25, 2002 the RO received a writing from the Veteran that he stated "Please accept this as my formal request to drop my appeal for the following issues:  . . .  Entitlement to service connection for post-traumatic stress disorder (PTSD)."  

An appellant may withdraw an appeal as to any and all issues involved in the appeal.  38 C.F.R. § 20.204(a) (2010).  Other than appeals withdrawn on the record at a hearing, the withdrawal must be in writing.  38 C.F.R. § 20.204(b) (2010).  Withdrawal of an appeal will be deemed withdrawal of the NOD and, if filed, the substantive appeal..  38 C.F.R. § 20.204(c) (2010).  Withdrawal does not preclude filing a new NOD as to any issue withdrawn, provided such filing would be timely under these rules if the appeal withdrawn had never been filed.  Id.  

Thus, the June 25, 2002 written statement from the Veteran withdrew his appeal as to entitlement to service connection for PTSD.  As the decisions that preceded that withdrawal were mailed to the Veteran in November 1999 and December 2000, more than a year prior to June 25, 2002, once withdrawn it became impossible to initiate a new appeal to the Board of any of those decisions.  

The Veteran also stated that he wanted this writing to be his formal NOD with the June 11, 2002 rating decision in which the RO continued his mixed anxiety and depression at 50 percent disabling and denied his claim of entitlement to a TDIU.  

On June 26, 2002, the RO issued an SOC as to entitlement to a disability rating higher than 50 percent for mixed anxiety and depression and entitlement to a TDIU.  He filed a substantive appeal as to these issues in June 2002.  

In a May 2, 2003 decision, the Board denied a TDIU and granted a disability rating of 70 percent for the Veteran's mixed anxiety and depression.  Board decisions are final on the date of mailing stamped on the face of the decision.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2010).  This Board decision resolved the Veteran's appeal of the rating assigned for his psychiatric disability.  The Veteran did not appeal the Board's decision to limit his increased disability rating to 70 percent.  

In a May 14, 2003 rating decision, the RO implemented the Board decision as to granting a 70 percent disability rating for the Veteran's mixed anxiety and depression.  It also made a non-ministerial assignment of a an effective date of April 6, 1999 for that rating.  

On May 22, 2003, the RO received  a letter from the Veteran in which he stated "When your office processed my disability claim and established that 4/6/99 was my back pay date, they made a clear and unmistakable error.  The date should have been 8/8/92."  He explained his contention as follows:  

Within the sphere and spirit and intent of the federal law, the VA is accountable and responsible for identifying my PTSD mental health issue on 8/8/92.  The Denver VA Hospital was remiss in their duties.  I was screened by a VA physician who documented the fact and told me I had PTSD in 8/92.  

The RO treated this May 22, 2003 statement as a claim for an increased rating.  This May 22, 2003 statement was a timely NOD with the May 14, 2003 rating decision as to the effective date of the 70 percent rating.  It was received within one year of notice of that decision, it expressed disagreement with the date assigned in that decision, and it implied an intent to appeal that determination to the Board.  It is not a timely notice of disagreement as to any other issue or any other decision as it was not received within one year of any other decision addressing his psychiatric disability.  

It is noted that the Veteran used the words "clear and unmistakable error" in the May 22, 2003 letter.  Contesting the May 22, 2003 assignment of an effective date by arguing that it contained clear and unmistakable error places an evidentiary burden on the Veteran greater than that of merely appealing the date assigned by filing an NOD.  Hence, there is no advantage to the Veteran for the Board to treat this May 22, 2003 letter as a collateral attack on the May 22, 2003 decision.  If he desires to contest an earlier decision based on such collateral attack he may do so.  

In a March 15, 2004 decision, the RO changed the nomenclature of the Veteran's acquired psychiatric disorder and assigned a 100 percent rating effective May 22, 2003.  Specifically, the RO stated that "[e]valuation of post traumatic stress disorder (formerly diagnosed as an anxiety disorder) and bipolar disorder (formerly diagnosed  as a depressive disorder), which is currently 70 percent disabling, is increased to 100 percent effective May 22, 2003."  The RO explained in the body of the decision that a VA examiner had stated that the Veteran's psychiatric disease which had earlier been described as an anxiety disorder should have been diagnosed as PTSD and stated that what had been diagnosed as depression was more accurately diagnosed as a bipolar disorder.  The RO stated that the diagnoses of bipolar disorder and PTSD were considered to be a correction in the diseases from which the Veteran suffered.  

The Board finds that this determination by the RO amounts to renaming the disability for which service connection had been granted in the August 2000 rating decision pursuant to 38 C.F.R. § 4.125 (2010).  

Thus, the March 2004 rating decision did not "grant" service connection for any psychiatric disability.  To find otherwise raises the question of what happened to the grant of service connection for anxiety and depression and leads to the conclusion that service connection for anxiety and depression was severed.  This is clearly not the case as the rating of 70 percent for "POST TRAUMATIC STRESS DISORDER (FORMERLY DIAGNOSED AS AN ANXIETY DISORDER) AND BIPOLAR DISORDER (FORMERLY DIAGNOSED AS DEPRESSIVE DISORDER) is listed as going back to April 4, 1999, no different than the date and rating listed in the May 14, 2003 rating decision for "MIXED ANXIETY AND DEPRESSION."  

In short, the RO treated this as a correction/updating of an error/change in the prior diagnosis (or, more than likely, an effort to end the appeal of the Veteran by calling his disability "PTSD" rather than "a depressive disorder" in order to conciliate the Veteran).  Id.  

In this regard, it is important for the Veteran to understand that all of these diagnoses are rated under the same criteria, those listed under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, so this change did not affect how the Veteran was evaluated or the amount of his compensation benefits, only what we call it.  Simply stated, calling the disability "PTSD" does not provide the Veteran additional compensation for his already service connected psychiatric disability. 

The RO mailed notice of that March 15, 2004 decision to the Veteran and his representative on March 23, 2004.  

On April 21, 2004, the RO received a letter from the Veteran in which he disagreed with the date assigned for the 100 percent rating (although he incorrectly identified the date as May 24, 2003 rather than May 22, 2003).  He expressed his belief that he should have been rated effective in August 1992, rather than in May 2003.  This letter was a timely NOD with the effective date assigned for the 100 percent rating.  

In a September 8, 2004 rating decision the RO determined that an effective date of October 22, 2000 for the assignment of a 100 percent rating for PTSD and bipolar disorder was not warranted.  

On March 22, 2005 the RO received a letter from the Veteran in which he referred to numerous alleged disabilities.  On the second page of that letter, he stated in pertinent part, as follows:  "Also I feel that the effective date of my overall disability should be 8/14/92 when a VA physician declared me as having combat related PTSD."

As far as an appeal of the effective date assigned for the 70 percent rating or for the 100 percent rating, the March 22, 2005 letter had no procedural effect.  The Veteran had already initiated an appeal of the May 14, 2003 decision as to the issue of the effective date assigned for the 70 percent rating and had already initiated an appeal of the March 15, 2004 rating decision as to the effective date assigned for the 100 percent rating.  

Nor did the March 22, 2005 letter have any procedural effect as to the date assigned for grant of service connection for disability due to psychiatric disease, whatever the nomenclature used to describe the disease.  The Board finds that it did not initiate an appeal of the November 1999 or August 2000 rating decisions as to the effective date assigned for "service connection" for disability due to psychiatric disease, whatever the nomenclature, because the letter was received more than one year after those decisions.  The change in nomenclature in the March 15, 2004 rating decision was not a grant of "service connection" so the March 22, 2005 letter could not have initiated an appeal of the effective date assigned for "grant of service connection" for disability due to psychiatric disease.  

In a February 2006 rating decision, the RO interpreted the March 22, 2005 letter as a claim for an earlier effective date for grant of service connection for PTSD and denied that "claim."  Neither the March 22, 2005 letter nor any earlier letter is a proper claim for an earlier effective date for grant of service connection for disability due to any psychiatric disease because, as the Veterans Court has held, a freestanding claim for an earlier effective date is not a proper claim  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The correct action on the part of the Board, in light of the most recent Court decisions, is therefore to dismiss the issue of entitlement to an earlier effective date for grant of PTSD.  Id.  

This is a complex factual/legal situation made more so by recent decisions from the Court that did not exist at the time this case was originally adjudicated by the RO.  The Board has attempted to lay out the history of this case so that the Veteran will fully understand the basis of this decision.  That being said, so that the Veteran may understand why an earlier effective date for grant of service connection for disability due to psychiatric disease is not contrary to statute and regulation he is asked to read the Board's explanation, further along in this decision, with regard to why a compensable disability rating prior to April 6, 1999 is not warranted. 

In July 2006 the RO received a written notice of disagreement, first stating that he had received the RO's "recent decision concerning an early effective date for my 100%:  I wish to file a notice of disagreement with the following."  He then reported that PTSD was first diagnosed in 1992 and that he felt that 1992 should be the effective date for benefits for PTSD.  

On August 1, 2006, the RO issued an SOC on two issues.  First, the issue of entitlement to an effective date earlier than April 6, 1999, specifically back to August 1992, for grant of service connection for a psychiatric disability previously described as mixed anxiety disorder and depression, now described as PTSD and bipolar disorder.  Second, the issue of entitlement to an effective date earlier than May 22, 2003 for increased evaluation to 100 percent for service-connected PTSD and bipolar disorder, previously described as mixed anxiety and depression.  

The Board finds that this SOC was adequate as to the Veteran's appeal of the May 14, 2003 determination of the RO to assign an effective date later than August 1992 for the 70 percent disability rating, and was adequate as to the Veteran's appeal of the March 2004 determination of the RO to assign an effective date of later than August 1992 for the 100 percent disability rating.   

Once a claimant files a timely NOD with an initial review or determination of the AOJ, if the disagreement is not resolved, the AOJ shall prepare an SOC.  38 U.S.C.A. § 7105(d).  An SOC shall include the following:  (A) A summary of the evidence in the case pertinent to the issue or issues with which disagreement has been expressed.  (B) a citation to pertinent laws and regulations and a discussion of how such laws and regulations affect the agency's decision.  (C) The decision on each issue and a summary of the reasons for such decision.  Id.  

The RO provided a summary of the pertinent evidence in the case back to 1993 so it cannot be said that the SOC did not include such summary.  The pertinent laws and regulations are the same whether the issue is the effective date for a 70 percent rating or a 100 percent rating.  The RO's discussion in the "REASONS AND BASES" section of the August 2006 SOC covered application of the laws and regulations to his case over the entire history of his claim for VA benefits for disability compensation for psychiatric disease.  The Board therefore finds that there is no defect in the AOJ's treatment of the case, including the issues specified as on appeal to the Board, the correction of which is essential for a proper appellate decision, and there is no need to remand the matter to the AOJ to correct any defect.  See 38 C.F.R. § 19.9.  

In August 2006, the RO received a substantive appeal from the Veteran.  

The Board now turns to the issues of entitlement to earlier ratings for the Veteran's service connected psychiatric disabilities.  

The law regarding assignment of effective dates is found at 38 U.S.C.A. § 5110 and is implemented by regulation found at 38 C.F.R. § 3.400.  As provided by 38 U.S.C.A. § 5110(a), "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  As provided by 38 U.S.C.A. § 5110(b)(1), "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."

Under 38 U.S.C.A. § 5110(b)(2) the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  As implemented by regulation, the effective date of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

In addition, the Veterans Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise (in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation).  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

There are several regulations that define what constitutes a "claim".  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.).  38 C.F.R. § 3.151(a).  

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).   

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juries may be considered an informal claim.  38 C.F.R. § 3.155(a).   Such informal claim must identify the benefit sought.  Id.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Examination or hospitalization reports can act as an informal claim if certain requirements are met, as follows:  

(a)  Effective date of pension or compensation benefits, if otherwise in order, will be the date of receipt of a claim or the date when entitlement arose, whichever is the later.  38 C.F.R. § 3.157(a).  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  

(b)  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In addition, receipt of one of the following will be accepted as an informal claim in the case of a retired member of a uniformed service whose formal claim for pension or compensation has been disallowed because of receipt of retirement pay. The evidence listed will also be accepted as an informal claim for pension previously denied for the reason the disability was not permanently and totally disabling.  

(1)  Report of examination or hospitalization by Department of Veterans Affairs or uniformed services. The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of claim. The date of admission to a non-VA hospital where a veteran was maintained at VA expense will be accepted as the date of receipt of a claim, if VA maintenance was previously authorized; but if VA maintenance was authorized subsequent to admission, the date VA received notice of admission will be accepted. The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  

(2)  Evidence from a private physician or layman.  The date of receipt of such evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157(b) (2).  

(3)  When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by the Department of Veterans Affairs of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other  (3)  Government hospitals (except those described in paragraph (b)(1) of this section). These records must be authenticated by an appropriate official of the institution. Benefits will be granted if the records are adequate for rating purposes; otherwise findings will be verified by official examination. Reports received from private institutions not listed by the American Hospital Association must be certified by the Chief Medical Officer of the Department of Veterans Affairs or physician designee.  38 C.F.R. § 3.157(b) (3).   

38 C.F.R. § 3.157 (2010).  

Review of the claims file fails to show that the Veteran filed a claim of entitlement to service connection for disability due to psychiatric disease prior to April 6, 1999.  There is thus no formal claim for service connection for a psychiatric disability of any kind prior to April 6, 1999.  Nor is there any writing indicating an intent to apply for benefits for disability due to psychiatric disease prior to April 6, 1999.  Therefore there is no informal claim, under 38 C.F.R. § 3.155,  received prior to April 6, 1999.

The Veteran has repeatedly contended that in 1992 a VA medical professional at the VAMC in Denver Colorado told him that he had PTSD.  The Board understands that this is a major concern of the Veteran and will address this contention directly.     

First, the Board notes that this is not recorded in the claims file in any of the records, which appear complete (the Board has reviewed the record and makes the factual finding that the record is, in fact, complete) from the Denver Colorado VAMC or any other institution.  

Second, the claim that he was told he had PTSD in 1992 is not even consistent with the Veteran's own reports, as noted in a December 1998 VA treatment note and in a February 1999 VA medication evaluation note, when the Veteran denied any history of psychiatric treatment or emotional problems.  It simply makes no sense for the Veteran to have been told he has PTSD in 1992 and then deny he has any history of psychiatric treatment or emotional problems in 1998 and 1999.  

While the Board does not doubt the sincerity of the Veteran's current belief, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not a reliable historian.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

Third, and more importantly, it simply makes no difference if someone told him he had PTSD in 1992.  Such could not constitute a "claim" under 38 C.F.R. § 3.157 because service connection had not yet been established for a psychiatric disability.  See McPhee v. Nicholson, 459 F.3d 1323, 1326-28 (explaining that cannot be an informal claim under § 3.157 for a disability without first claiming service connection and benefits for the disability disclosed in such records).  In other words, even if there were treatment records in 1992 showing diagnosis of a psychiatric disease, that is, even if the facts are what the Veteran asserts, it would not provide a basis for granting any benefit prior to April 6, 1999.  Neither entitlement to service connection for disability due to psychiatric disease nor assignment of any compensable rating for disability due to psychiatric disease could be granted earlier than April 6, 1999 as a matter of law under the facts alleged by the Veteran.  

As service connection was not established for any psychiatric disorder prior to April 6, 1999 and no formal or informal claim was received by VA prior to April 6, 1999, the assignment of any disability rating, including the 70 percent rating, can be no earlier than April 6, 1999.  Therefore, the appeal as to entitlement to a 70 percent rating prior to April 6, 1999 must be denied.  There is no reasonable doubt to be resolved as to this matter.  

Now the Board turns to the issue of whether an effective date earlier than May 22, 2003 for a 100 percent rating for disability due to PTSD and bipolar disease is warranted.  

May 22, 2003 was assigned as the effective date for the 100 percent rating based on the RO's determination that statement received from the Veteran on May 22, 2003 was a claim for an increased rating.  It was a disagreement with the date of the 70 percent rating but this does not necessarily exclude it as also being a claim for an increased rating.  

Here, the Board  had granted the 70 percent rating, but no higher, in the May 2, 2003 decision.  If the Veteran wished to contest the Board's May 14, 2003 decision he could have done and was provided with notice as to what he needed to do to appeal that decision.  He did not appeal that Board decision.  

Furthermore, there is no evidence to show that the Veteran filed a claim for an increased rating for his service-connected acquired psychiatric disorder between May 14, 2003 (the date the Board granted a 70% evaluation) and May 22, 2003 (the date the RO gave the Veteran the 100% evaluation), nor are there any reports of treatment for psychiatric symptoms dated within this time period, such that there is a treatment report of record that meets the criteria for an informal claim.  See 38 C.F.R. §§ 3.155, 3.157.  For that matter there is no evidence between May 22, 2002 and May 22, 2003 that shows that the Veteran's psychiatric disability warrants a 100 percent rating.  

Accordingly, the Board concludes that an effective date prior to May 22, 2003, is not warranted for the grant of a 100 percent evaluation for the Veteran's acquired psychiatric disorder.  

In summary, the Veteran's claim for an earlier effective date for grant of service connection for disability due to any psychiatric disease was an improper claim and the appeal must be dismissed, grant of a 70 percent disability rating earlier than April 6, 1999 fails as a matter of law, and the preponderance of the evidence is against a grant of a 100 percent rating for disability due to psychiatric disease earlier than May 22, 2003 and, therefore, the appeal as to those issues must be denied.  There is no reasonable doubt to be resolved as to any of these matters.  See 38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the only notice that matters is notice with regard to the evidence probative of assignment of an effective date for an increased rating.  Sufficient notice was  provided the Veteran in letters sent in June 2004 and in June 2006.  These letters also informed him as to his and VA's respective duties in obtaining evidence.  

To the extent that the letters did not precede his claim for increased ratings, such timing defect has been cured and no prejudice to the Veteran can result from the timing of the letters.  Since the letters were provided the Veteran has had a meaningful opportunity to participate in the development of his claim and the RO has readjudicated the issues.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and personnel records and all identified and available records relevant to the issues before the Board.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The appeal as to the issue of entitlement to an effective date earlier than April 6, 1999 for grant of service connection for PTSD is dismissed.  

The appeal as to the issue of entitlement to an effective date earlier than April 6, 1999 for a 70 percent rating for disability due to any psychiatric, including , but not limited to PTSD, disease is denied.  

The appeal as to the issue of entitlement to an effective date earlier than May 22, 2003 for a 100 percent rating for disability due to any psychiatric disease, including but not limited to PTSD, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


